NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 07 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

HUGO ANTONIO MENENDEZ-ORELLANA,                        No. 10-71040

              Petitioner,                              Agency No. A042-485-045

  v.
                                                       MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 4, 2014**
                               Pasadena, California

Before: SCHROEDER and CLIFTON, Circuit Judges, and TUNHEIM, District
Judge.***

       Hugo Antonio Menendez-Orellana, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (BIA) order dismissing

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable John R. Tunheim, District Judge for the U.S. District
Court for the District of Minnesota, sitting by designation.
his appeal from an immigration judge’s denial of his motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252(a)(1). We review for abuse of discretion the

denial of a motion to reopen, Socop-Gonzalez v. INS, 272 F.3d 1176, 1187 (9th

Cir. 2001) (en banc), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Menendez-Orellana’s

motion to reopen because the motion was filed nearly nine years after his final

removal order, see 8 C.F.R. § 1003.23(b)(1), and Menendez-Orellana failed to

establish that he was unable, “through no fault of his own and despite due

diligence,” to discover the grounds for his motion to reopen, Socop-Gonzalez, 272

F.3d at 1184, 1193. Menendez-Orellana is therefore not entitled to equitable tolling

of the filing deadline.

      PETITION DENIED.




                                         2                                   10-71040